VOTO DISIDENTE DEL
JUEZ ASOCIADO SE. ALDKEY
Los motivos de mi disentimiento en este caso son los mis-mos que los que acabo de exponer en el de Guillermo y Antonio Fernández Pérez v. Félix Luyando y su esposa Josefa Ramos, y Ulpiano Hernández, No. 5947, por lo que los doy por reproducidos para el presente.
*697EN MOCION DE RECONSIDERACION
JUNIO 8, 1934.
Se ha presentado una moción de reconsideración. Los letrados de Díaz sostienen en efecto que cuando se otorga una hipoteca sobre una propiedad, no surge causa de acción alguna hasta que el derecho hipotecario se agota primera-mente. Entendamos o no del todo la argumentación del pro-movente de la moción, la razón primordial para la posición que hemos asumido es que cuando una persona adquiere una finca hipotecada y se obliga a pagar la deuda hipotecaria a su vencimiento y deja de hacerlo así, surge una causa de ac-ción en favor del vendedor. La obligación de parte de Díaz de pagar formaba definitivamente parte del precio de la com-praventa; en otras palabras, el pago de $3,000 fué diferido. La persona en cuyo favor existe la obligación debe tener de-recho a recobrar en alguna forma. Ubi jus, ibi remediwm. La única duda que tuvimos en el caso fué la forma de la ac-ción que Luyando tenía contra Díaz. En Puerto Rico tene-mos nuestro propio sistema de derechos y obligaciones y cuando surge un derecho puede exigirse el cumplimiento de la obligación.
Esta posición es fortalecida por el hecho de que tenemos un sistema completo para proteger los derechos de los de-mandantes al exigir el cumplimiento de una obligación. Te-nemos la ley de'1902, conforme a la cual un demandante puede asegurar la efectividad de la sentencia. La sección 2(h) concede a la corte amplia discreción para proteger los dere-chos de los demandantes. Si existe el incumplimiento de una obligación que da derecho a una persona a recibir compen-sación, líquida o ilíquida, ella tiene derecho a que se le pro-teja mediante litigio y a asegurar la efectividad de la sen-tencia que pueda obtener.
Al redactar nuestra decisión nos dimos cuenta de que no teníamos precedente en Puerto Rico para la posición que asu-mimos, pero también tuvimos en mente las disposiciones ge-nerales del artículo 36 del Código de Enjuiciamiento Civil, *698según el cual si el procedimiento no estuviere específicamente señalado por dicho código, podrá adoptarse cualquier otro modo consistente con la justicia o la equidad.

Debe declararse sin lugar la moción de reconsideración.